t c summary opinion united_states tax_court helena anne phillipson petitioner v commissioner of internal revenue respondent docket no 11285-05s filed date helena anne phillipson pro_se lauren b epstein for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue this case involves petitioner’s application under sec_6015 for relief from joint_and_several_liability specifically petitioner seeks a refund in accordance with respondent’s determination that she is entitled to relief under sec_6015 for taxable_year some of the facts were stipulated those facts with the annexed exhibits are so found and are made part hereof petitioner’s legal residence at the time the petition was filed was dedham massachusetts there are no relevant disputed facts in this case on a joint federal_income_tax return for the taxable_year petitioner and her husband douglas phillipson failed to report dollar_figure of nonemployee compensation earned by mr phillipson and dollar_figure of dividends received by petitioner on date in accordance with the consent to assessment by petitioner and her husband respondent assessed a deficiency of dollar_figure plus an accuracy-related_penalty under sec_6662 of dollar_figure for the unreported income for the year at issue mr phillipson passed away on date prior to his death he and petitioner had entered into an installment_agreement with the irs for their tax_liability on date petitioner filed with the irs a form_8857 request for innocent spouse relief seeking relief from the tax_liability petitioner continued to pay on the installment_agreement after her husband’s death and after she submitted the form_8857 in a notice_of_determination issued on date respondent granted petitioner full relief under sec_6015 from the joint tax_liability the notice also stated that refunds were not allowed with respect to relief granted under sec_6015 as of date the balance due for the taxable_year had been paid in full petitioner filed a petition with this court following the date notice_of_determination she seeks a refund of the amounts paid pursuant to the installment_agreement while respondent was considering her request for relief under sec_6015 respondent contends that a refund is barred under sec_6015 sec_6015 as amended was enacted in to replace former sec_6013 internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 sec_6015 provides relief from joint_and_several_liability for certain taxpayers who file a joint federal_income_tax return in general terms there are three avenues of relief under sec_6015 sec_6015 provides relief with respect to certain erroneous items on the return sec_6015 provides for a separation of liability for separated taxpayers and sec_6015 provides equitable relief for taxpayers who otherwise do not qualify for relief under either of the aforementioned provisions as a general_rule taxpayers who qualify for relief under sec_6015 or f but not sec_6015 are entitled to a refund_or_credit attributable to the application of sec_6015 sec_6015 after a taxpayer requests relief under sec_6015 the taxpayer may petition this court for a review of the commissioner’s subsequent determination sec_6015 this court’s jurisdiction in cases brought under sec_6015 encompasses a review of the commissioner’s determination with respect to relief afforded by sec_6015 114_tc_324 thus this court has jurisdiction to review the commissioner’s determination that no refund is due to a taxpayer under sec_6015 sec_6015 is the basis for the relief that was granted to petitioner sec_6015 provides generally for the allowance of credits and refunds in certain situations where relief from joint liability is granted under sec_6015 however sec_6015 states that no refund_or_credit shall be allowed as a result of an election under subsection c and the relief to petitioner was granted under subsection c the record shows that petitioner was not entitled to relief under sec_6015 because petitioner had constructive knowledge of income that was reported on the joint_return nor was she entitled to any other relief except sec_6015 petitioner argues that she is entitled to a refund because a revenue_agent represented to her that she would be entitled to a refund of all moneys paid on the deficiency if she were granted relief from joint liability any advice or representation made to petitioner by an agent or representative of the irs does not entitle petitioner to a credit or refund of taxes paid on the assessment if the relief was granted under sec_6015 the law is well settled that the commissioner is not estopped and is not bound by erroneous acts representations or omissions of his agents authoritative tax law is contained in statutes regulations and judicial decisions zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir 59_tc_456 representations made by an agent do not carry the weight of law and sec_6015 clearly provides that relief granted under sec_6015 does not allow the taxpayer a refund_or_credit for payments made on the deficiency respondent therefore is sustained on this issue 2petitioner would be eligible for relief under sec_6015 only if it were shown that contrary to respondent’s determination petitioner is not entitled to relief under sec_6015 sec_6015 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
